B1040 (FORM 1040) (12/15)

 

ADVERSARY PROCEEDING COVER SHEET

(Instructions on Reverse).

ADVERSARY PROCEEDING NUMBER
(Court Use Only}

 

 

PLAINTIFFS

Andreswo TD Morris

DEFENDANTS

Federal Loan Service

 

ATTORNEYS (Firm Name, Address, and Telephone No.)

Andrew ®. Tarry 5 73- bSI- lo 44
SIS Independence st

ATTORNEYS (If Known)

 

Cape Girardeau, MO e103

4

PARTY (Check One Box Only)

 

x Debtor O U.S. Trustee/Bankruptcy Admin
0 Creditor oO Other
0 Trustee

PARTY (Check One Box Only)

0 Debtor O U.S. Trustee/Bankruptey Admin
Creditor oO Other
2 Trustee

 

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE
Denter is 5 €cking

Amon of sthickent loan debt

OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)

reliel Crom Federal Loan Service fey a Sulostatral

 

NATURE OF SUIT

{Number up to five (5) boxes starting with lead cause of action as I

; first alternative cause as 2, second alternative cause as 3, ete.)

 

FREP 7001(1} — Recovery of Money/Property
11-Recovery of money/property - §542 turnover of property
LO 12-Recovery of money/property - §547 preference
LO 13-Recoyery of money/property - §548 fraudulent transfer
14-Recovery of money/property - other

FRBP 7001(2)} ~ Validity, Priority or Extent of Lien
21-Validity, priority or extent of lien or other interest in property

FREP 7001(3) — Approval of Sale of Property
31-Approval of sale of property of estate and of a co-owner - $363(h)

FRBP 7001(4) — Objection/Revacation of Discharge
41-Objection / revocation of discharge - §727{c),(d),(e)

FRBP 7001 (5) — Revocation of Contirmation
51-Revocation of confirmation

FRBP 7001(6) — Dischargeability
66-Dischargeability - §523(a)(1),14),0.4A) priority tax claims
LC 62-Dischargeability - §523(a}(2), false pretenses, false representation,
actual fraud
Cl 67-Dischargeability ~ §523(a)(4), fraud as fiduciary, embezzlement, larceny

(continued next column)

FRBP 7001(6) — Dischargeabitity (continued)
C] 61-Dischargeability - §523(a}(5), domestic support
68-Dischargeability ~ §523(a}(6), willful and malicious injury
= 63-Dischargeability - §523(a)(8), student loan
§4-Dischargeability - §523(a)(15), divorce or separation obligation
(other than domestic support)
XM 65-Dischargeability - other

FRBP 7001(7) —Injunctive Relief
71-Injunctive relief — imposition of stay
72-Injunctive relief — other

FRBP 7001(8) Subordination of Claim or Interest
81-Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91-Declaratory judgment

FRBP 7001(10) Determination of Removed Action
01-Determination of removed claim or cause

Other

LJ ss-siPa Cese— 15 U.8.C. $§78aaa et.seg,

O 02-Other (e.g. other actions that would have been brought in state court
if unrelated to bankruptcy case)

 

O Check if this case involves a substantive issue of state law

C Check if this is asserted to be a class action under FRCP 23

 

 

ci Check ifa jury trial is demanded in complaint

Demand $

 

 

Other Relief Sought

 

 
B1040 (FORM 1040) (12/15)

 

BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES

 

 

 

 

 

 

 

NAME OF DEBTOR BANKRUPTCY CASE NO.
Andrend Morris Z20-GHUQ
DISTRICT IN WHICH CASE IS PENDING DIVISION OFFICE NAME OF JUDGE
Eastern Distrret of Migsourt Surratt States
RELATED ADVERSARY PROCEEDING (IF ANY) ee
PLAINTIFF DEFENDANT ADVERSARY
PROCEEDING NO,
DISTRICT IN WHICH ADVERSARY IS PENDING DIVISION OFFICE NAME OF JUDGE
>

 

 

 

   

PLAINTIFF)

 

 

DATE PRINT NAME OF ATTORNEY (OR PLAINTIFF)

 

 

 

nat (- 2CO odes leewts

INSTRUCTIONS

The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
Jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate, There also may be
lawsuits concerning the debtor's discharge. If such a lawsuit is filed ina bankruptcy court, it is called an adversary
proceeding.

A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
Case Filing system (CM/ECEF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
information to process the adversary proceeding and prepare required statistical reports on court activity,

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadin gs
or other papers as required by law, the Bankruptcy Rules, or the local rules of court, The cover sheet, which is largely self-
explanatory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff is not represented by an
attorney), A separate cover sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintitls and defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the piaintiffs and the second columm for the defendants.
Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the

plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
attorney, the plaintiff must sign.

 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF MISSOURI
SOUTHEASTERN DIVISION

IN RE:
ANDREW T. MORRIS and

KATHERINE A. MORRIS, Case No.: 20-41149

James Preston, President and CEO
Federal Loan Service

1200 N 7th St

Harrisburg, PA 17102

)
)
)
)
Debtors, )
)
ANDREW T. MORRIS ) Adversary No.:
)
Plaintiff/Debtor, )
)
VS. )
)
FEDERAL LOAN SERVICE }
)
Defendant. )
)
Serve: )
)
)
)
)

COMPLAINT TO DETERMINE DISCHARGEABILITY OF STUDENT LOAN(S)
COMES NOW, the Plaintiff/Debtor Andrew T. Morris, by and through counsel, Andrew
R. Tarry, and for this complaint against the Defendant states as follows:

l. This is a core proceeding in which the Court has jurisdiction and authority
under 28 U.S.C. Section 157 to enter a final order or judgment.

2. Plaintiff/Debtor (hereafter “Debtor”) filed a joint Petitioner with his
spouse seeking relief under Chapter 7 of the Bankruptcy Code on March 2, 2020.

3. One of the unsecured debts owing by the Debtor and listed in Schedule F
is a student loan owing to Defendant Federal Loan Servicing (hereafter “Defendant”.

4, To the best of Debtor’s knowledge, the holder of the student loans remains

as Federal Loan Servicing.
5, Debtor is indebted to Defendant in an amount of $170,729.00, more or
less.

6. Debtor is currently employed by the Missouri Public Defender Office,
earning a monthly income of $5,424.25 for his family of four.

7. Debtor’s position allows him to provide legal services to indigent
individuals in the area, but limits Debtor’s income.

8. Debtor’s student loan debt should be discharged based on the totality of
the circumstances because said student loan would impose an undue hardship on the
Debtor.

WHEREFORE, for the foregoing reasons, the Debtor respectfully requests that
the Honorable Court determine the Debtor’s student loans to be dischargeable on the
basis that unless said debt is excepted from discharge that said debt will impose an undue
hardship on the Debtor, and for such other and further relief as the Court deems just and
proper in the circumstances.

Respectfully Submitted,
TARRY LAW FIRM, L.L.c.

/s/ Andrew R. Tarry

Andrew R. Tarry - No. 53061
815 Independence

Cape Girardeau, Missouri 63703
573-651-8644 Telephone
573-651-8636 Facsimile

tarrylawfirm(@sbcelobal net
Attorney for Plaintiff/Debtor
